Exhibit 10.2

Amendment to

Non-Competition, Non-Solicitation & Severance Benefit Agreement

This Amendment (“Amendment”), dated October 7, 2010, amends that certain
Non-Competition, Non-Solicitation & Severance Benefit Agreement (“Agreement”),
dated January 28, 2008 between Choice Hotels International, Inc. (“Choice”), a
Delaware corporation with principal offices at 10750 Columbia Pike, Silver
Spring, Maryland 20901, and Mary Beth Knight (“Employee”).

WHEREAS, after discussions with Choice, Employee has elected to resign her
employment voluntarily; and

WHEREAS, the parties desire to amend the Agreement;

NOW, THEREFORE, in consideration of the promises contained in this Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:

1. Notwithstanding Employee’s resignation without Good Reason as defined in
Section 1(h) of the Agreement, Employee shall be eligible for the Severance
Benefits in accordance with Section 5 of the Agreement.

2. The term “Competing Business” in Section 1(e) of the Agreement is deleted and
replaced with the following:

(e) “Competing Business” means any business or enterprise that: (i) is engaged
in the online distribution, reservation, and/or sale of hotel rooms, which
includes without limitation hotel owners, operators and franchisors, online
travel agencies and wholesalers, or (ii) provides marketing or consulting
services with respect to online distribution, reservation and/or sale of hotel
rooms to any business or enterprise in the preceding clause (i).

3. Sections 3 and 4 of the Agreement are amended by increasing the
post-employment time periods from “eighteen (18) months” to “twenty-four
(24) months” after the Termination Date.

4. Section 5(b) of the Agreement is deleted and replaced with the following:

(b) Any bonus(es) that would have otherwise been paid during the Severance
Benefit Period. Such bonuses shall be paid based on the actual achievement of
the Company performance criteria as applied to the other Choice officers.

5. Section 5(c) of the Agreement is deleted in its entirety.

6. Employee and Choice reconfirm their acknowledgements contained in Section 9
of the Agreement.

7. Subject to Employee’s undertakings and the conditions contained in the
Affirmation and Undertaking for the Advancement of Expenses dated October 16,
2007, Choice shall continue to advance Employee for all reasonable attorneys’
fees and reasonable related expenses incurred by Employee solely in connection
with settlement negotiations (including related advocacy) for the matter
referenced therein.



--------------------------------------------------------------------------------

8. Except as modified herein, all terms and conditions of the Agreement remain
in full force and effect.

9. This Amendment shall be governed and construed in accordance with the laws of
the State of Maryland, without effect of its conflict of laws principles.

10. This Amendment constitutes the entire agreement of the parties concerning
its subject matter. It may only be modified by a written instrument signed by
both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above, intending to be legally bound.

 

CHOICE HOTELS INTERNATIONAL, INC. By: /s/ Patrick Cimerola               Patrick
Cimerola, Senior Vice President Employee: /s/ Mary Beth Knight Mary Beth Knight

 

- 2 -